28 Ill. App. 3d 174 (1975)
328 N.E.2d 72
THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee,
v.
MELVIN HORTON, Defendant-Appellant.
No. 60177.
Illinois Appellate Court  First District (2nd Division).
April 22, 1975.
*175 James J. Doherty, Public Defender, of Chicago (Harold A. Cowen and James M. Sammons, Assistant Public Defenders, of counsel), for appellant.
Bernard Carey, State's Attorney, of Chicago (Laurence J. Bolon, Frank Parkerson, and Paul B. Linton, Assistant State's Attorneys, of counsel), for the People.
Abstract of Decision.
Judgment affirmed.